Exhibit 10.1

 

XyNOMIC PHARMACUTICALS HOLDINGS, INC.

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of July 10, 2019, by and between Xynomic Pharmaceuticals Holdings, Inc., a
Delaware corporation (the “Company”), and the Investors set forth on the
signature pages affixed hereto (each an “Investor” and collectively the
“Investors”).

 

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, in the aggregate a minimum of USD$5,000,000 (the “Minimum Amount”)
and a maximum of USD$15,000,000 (the “Maximum Amount”) of units (the “Units”) of
the Company, at a purchase price of USD$3.80 per Unit (subject to adjustment).
Each Unit consists of one share of common stock of the Company, par value
$0.0001 per share (the “Common Stock”) and one half warrant (the “Warrant”).
Each Whole Warrant can be exchanged to purchase one share of the Company Stock
at $7.00 per share and shall expire in three years of the issuance, and have the
rights and preference set forth in the form of Warrant (the “Form of Warrant”)
attached hereto as Exhibit A, upon the terms and conditions set forth in this
Agreement;

 

WHEREAS, the Units, the shares included in the Units (the “Unit Shares”), the
Warrants and the shares of Common Stock underlying the Warrant (the “Warrant
Shares”) issued or issuable pursuant to this Agreement are together referred to
herein as the “Securities”;

 

WHEREAS, the Warrant is detachable from the Shares and both the Warrant and
Shares are currently listed on Nasdaq; and

 

WHEREAS, in connection with the Investors’ purchase of the Securities, the
Investors have agreed to enter into a lock-up agreement (the “Form of Lock-up
Agreement”) with the Company as Exhibit B; upon the terms and conditions set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Securities as set forth herein.

 

1.Definitions.

 

For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Affiliate” shall mean, with respect to any specified Person, (i) if such Person
is an individual, the spouse, heirs, executors, or legal representatives of such
individual, or any trusts for the benefit of such individual or such
individual’s spouse and/or lineal descendants, or (ii) otherwise, another Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Person specified. As used in
this definition, “control” shall mean the possession, directly or indirectly, of
the sole and unilateral power to cause the direction of the management and
policies of a Person, whether through the ownership of voting securities or by
contract or other written instrument.

 



B-1

 

 

“Blue Sky Application” is defined in Section 5.4(a) hereto.

 

“Business Day” shall mean any day on which banks located in New York, New York
and Hong Kong are not required or authorized by law to remain closed.

 

“Closing” and “Closing Date” are defined in Section 2.2(c).

 

“Company’s knowledge” means the knowledge of that each of the executive officers
and directors (as defined in Rule 405 under the 1933 Act) of the Company, and
the knowledge that each such person would have reasonably obtained after making
due and appropriate inquiry.

 

“First Closing” and “First Closing Date” are defined in Section 2.2(a).

 

“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.

 

“Lock-Up Release Date” means the date on which the Lock-Up Period (as defined in
the applicable Lock-Up Agreement) under the applicable Lock-Up Agreement has
ended for all Registrable Securities to which it applies.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the ability of the Company to perform its obligations under the Transaction
Documents, or (iii) the legality, validity or enforceability of any Transaction
Documents.

 

“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.

 

“Piggyback Registration” is defined in Section 5.1 hereto.

 

“Purchase Price” shall mean the per Unit purchase price of USD$3.80 and the
aggregate purchase price of up to USD$15,000,000.

 

“Registrable Securities” shall mean the Unit Shares, Warrant Shares and the
Warrants; provided, however, that a security shall cease to be a Registrable
Security upon (A) sale pursuant to a Registration Statement or Rule 144 or
Regulation S under the 1933 Act, or (B) such security becoming eligible for sale
by the Investors pursuant to Rule 144 or Regulation S without volume
limitations.

 

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

“Regulation D” is defined in Section 3.7 hereto.

 

“Regulation S” means Regulation S under the 1933 Act, as amended (or a successor
rule).

 

“Rule 144” is defined in Section 6.1(a)(C) hereto.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities” is defined in the recitals above.

 



B-2

 

 

“Subsequent Closing” and “Subsequent Closing Date” are defined in Section
2.2(b).

 

“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.

 

“Transaction Documents” shall mean this Agreement, the Form of Warrants, and the
Lock-up Agreement, the exhibits, schedules, appendices and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

 

“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.

 

“Underwriter” is defined in Section 5.2 hereto.

 

“Underwriting Documents” shall mean an underwriting agreement in customary form
and all other agreements and other documents reasonably requested by an
underwriter in connection with an underwritten public offering of equity
securities (including, without limitation, questionnaires, powers of attorney,
indemnities, custody agreements and lock-up agreements).

 

2.Sale and Purchase of Units.

 

2.1 Subscription for Units by Investors. Subject to the terms and conditions of
this Agreement, on the Closing Date (as hereinafter defined) each of the
Investors shall severally, and not jointly, purchase, and the Company shall sell
and issue to the Investors, the Units, in the respective amounts set forth on
the signature pages attached hereto in exchange for the Purchase Price.

 

2.2 Closings.

 

(a) First Closing. Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company on the First Closing
Date, such number of Units set forth on the signature pages attached hereto
provided that that Investors shall subscribe in an aggregate no less than the
Minimum Amount of Units (the “First Closing”). The date of the First Closing is
hereinafter referred to as the “First Closing Date.” Notwithstanding anything to
the contrary in this Agreement, the Company has sole discretion to waive the
requirement of the Minimum Amount and proceed with the First Closing. If the
First Closing does not occur within 6 months after the date of this Agreement,
unless the applicable Investor and the Company have agreed upon a later First
Closing Date, with respect to the applicable Investor and the Company, this
Agreement shall terminate automatically at the end of such a 6-month period.

 

(b) Subsequent Closing(s). In the event that the Maximum Amount of Units has not
been sold in the First Closing, the Company reserves the right to issue and sell
Units to other investors (a “Subsequent Closing”). There may be more than one
Subsequent Closing; provided, however that the final Subsequent Closing shall
take place no later than September 30, 2019, provided that, in the event that
the relevant SAFE registration as specified in Section 7.6 herein below has not
been completed by September 30. 2019, the Subsequent Closing for the relevant
Chinese Investor will be automatically postponed for a further three months and,
provided further that, unless the Company and the relevant Chinese Investor
agree otherwise, this Agreement will be terminated automatically with no
liabilities on the Company and the relevant Chinese Investor if SAFE
registration have not been obtained by December 31, 2019. The date of any
Subsequent Closing is hereinafter referred to as a “Subsequent Closing Date”).
Notwithstanding the foregoing, the aggregate maximum number of Units to be sold
at the First Closing and all Subsequent Closings shall be 3,947,368 Units.

 



B-3

 

 

(c) Closing. The First Closing and any applicable Subsequent Closings are each
referred to in this Agreement as a “Closing.” The First Closing Date and any
Subsequent Closing Dates are sometimes referred to herein as a “Closing Date.”
All Closings shall occur no later than Septebmer 30, 2019 unless otherwise
extended by the Company and the Investor for the purpose of the completion of
SAFE registration, at the offices of Hunter Taubman Fischer & Li LLC, counsel to
the Company, at 1450 Broadway, 26th Floor, New York, New York 10018, or remotely
via the exchange of documents and signatures.

 

2.3 Closing Deliveries. At each Closing, the Company shall deliver to the
Investors, against delivery by each Investor of the Purchase Price (as provided
below), duly issued Form of Warrants representing the Warrants and certificate
representing the Unit Shares. At each Closing, each Investor shall deliver or
cause to be delivered to the Company the Purchase Price set forth in its
counterpart signature page annexed hereto by paying United States dollars by
wire transfer to the following bank account:

 

  Acct. Name: Xynomic Pharmaceuticals, Inc.    ABA Number: 322271627   Swift
Code: CHASUS33   Acct Number: 106985119

 

3.Representations, Warranties and Acknowledgments of the Investors.

 

Each Investor severally and not jointly represents and warrants to the Company
solely as to such Investor that:

 

3.1 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

3.2 Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act, without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

 

3.3 Investment Experience. Such Investor acknowledges that the purchase of the
Units is a speculative investment and that it can bear the economic risk and
complete loss of its investment in the Securities and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby.

 



B-4

 

 

3.4 Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company and the Securities requested by it and to
ask questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Neither
such inquiries nor any other due diligence investigation conducted by such
Investor shall modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement. Such
Investor acknowledges that it has received and reviewed [the Private Placement
Term Sheet] describing the offering of the Securities and has access to the
public filings the Company made with the U.S. Securities and Exchange
Commission.

 

3.5 Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

3.6 Legends. It is understood that, except as provided below, Form of Warrants
evidencing the Warrants and the certificates evidencing the Unit Shares and the
Warrant Shares, when issued and delivered, may bear the following or any similar
legend:

 

(A) “The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
(ii) such securities may be sold pursuant to Rule 144 or Regulation S under said
Act, or (iii) the Company has received an opinion of counsel reasonably
satisfactory to it that such transfer may lawfully be made without registration
under the Securities Act of 1933 or qualification under applicable state
securities laws.”

 

(B) “The securities represented by this certificate are subject to a lock-up
agreement between Xynomic Pharmaceuticals Holdings, Inc. and the holder and may
only be offered, sold, transferred, pledged or otherwise disposed during the
term of the lockup pursuant to the terms set forth therein.”

 

(C) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

 

3.7 Eligible Investor. Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D under the 1933 Act (“Regulation D”).

 

3.8 No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any public advertising or general solicitation.
The Investor confirms that it has had a substantive pre-existing relationship
and direct contact with the Company and its representatives and it did not
independently contact the Company as a result of the general solicitation by
means of a registration statement.

 

3.9 Brokers and Finders. No Investor will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or any other Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

 

4.Representations and Warranties of the Company.

 

The Company represents, warrants and covenants to the Investors that:

 

4.1 Organization: Execution, Delivery and Performance.

 

(a) The Company and each of its Subsidiaries, if any, is a corporation or other
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is incorporated or organized, with full power and
authority (corporate and other) to own, lease, use and operate its properties
and to carry on its business as and where now owned, leased, used, operated and
conducted. The Company and each of its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership or use of property or the nature of the business
conducted by it makes such qualification necessary except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect.

 



B-5

 

 

(b) (i) The Company has all requisite corporate power and authority to enter
into and perform the Transaction Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Securities, in accordance with
the terms hereof and thereof, (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Shares, and the issuance and reservation for issuance of the Converted
Shares) have been duly authorized by the Company’s Board of Directors and no
further consent or authorization of the Company, its Board of Directors, or its
stockholders, is required, (iii) each of the Transaction Documents has been duly
executed and delivered by the Company by its authorized representative, and such
authorized representative is a true and official representative with authority
to sign each such document and the other documents or certificates executed in
connection herewith and bind the Company accordingly, and (iv) each of the
Transaction Documents constitutes, and upon execution and delivery thereof by
the Company will constitute, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except to
the extent limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights and general principles of equity that restrict the
availability of equitable or legal remedies.

 

4.2 The Securities Duly Authorized. The Units, Unit Shares and Warrants to be
issued to each such Investor pursuant to this Agreement, when issued and
delivered in accordance with the terms of this Agreement, will be duly and
validly issued and will be fully paid and non-assessable and free from all taxes
or Liens with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of stockholders of the Company. The
Warrant Shares will be duly authorized and reserved for future issuance and,
upon exercise of the Warrants in accordance with its terms, will be duly and
validly issued, fully paid and non-assessable, and free from all taxes or Liens
with respect to the issue thereof and shall not be subject to preemptive rights
or other similar rights of stockholders of the Company. The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to this Agreement. It is not necessary in connection
with the issuance and sale of the Securities to register the Securities under
the 1933 Act or to qualify or register the Securities under applicable U.S.
state securities laws. None of the Company, its Subsidiaries or their respective
Affiliates or any Person acting on its or their behalf have engaged in any
“directed selling efforts” within the meaning of Rule 903 of Regulation S.

 

4.3 Capitalization. As of the date of this Agreement, the authorized capital
stock of the Company consists of (i) 200,000,000 shares of Common Stock, par
value $0.0001 per share (“Common Stock”), of which approximately 46,273,846
shares are issued and outstanding, and (ii) 50,000,000 shares of preferred
stock, par value $0.0001 per share (“Preferred Stock”), of which no share is
issued and outstanding. All of the issued and outstanding shares of the Common
Stock have been duly and validly authorized. Schedule 4.3 sets forth the
complete and accurate capitalization of the Company immediately prior to the
First Closing including the number of shares of the following: (i) issued and
outstanding Common Stock; (ii) granted stock options; and (iii) warrants or
stock purchase rights, if any. All other arrangements agreed upon by and among
the Company, the controlling stockholder of the Company and individual Investor
regarding the transactions contemplated by this Agreement have been disclosed in
Schedule 4.3. Except as contemplated by the Transaction Documents or as set
forth on Schedule 4.3 hereto:

 

(i) no shares of Common Stock are entitled to preemptive, conversion or other
rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company;

 



B-6

 

 

(ii) there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of capital
stock of the Company or options, securities or rights convertible into shares of
capital stock of the Company;

 

(iii) the Company is not a party to any agreement granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities; and

 

(iv) the Company is not a party to, and it has no knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of the
Company.

 

The offer and sale of all capital stock, convertible securities, rights,
warrants, or options of the Company issued prior to the Closing complied with
all applicable Federal and state securities laws. The Company has furnished or
made available to the Purchasers true and correct copies of the Company’s
Certificate of Incorporation, as amended and in effect on the date hereof (the
“Certificate”), and the Company’s Bylaws, as amended and in effect on the date
hereof (the “Bylaws”). Except as restricted under applicable federal, state,
local or foreign laws and regulations, the Certificate, the Units or the
Transaction Documents, or as set forth on Schedule 4.3, no written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement of
the Company shall limit the payment of dividends on the Company’s Common Stock.

 

4.4 Intentionally Left Blank.

 

4.5 Listing. The shares of Common Stock are registered pursuant to
Section 12(b) of the Exchange Act and are listed for trading on Nasdaq as of the
date hereof. As of the date hereof, the Company has received a written notice
from the staff of The NASDAQ Stock Market LLC (“Nasdaq”) indicating that the
Staff had determined to delist the Company’s securities from Nasdaq based upon
the Company’s non-compliance with Nasdaq Listing Rules 5505(a)(3) and
5515(a)(4), which require a minimum of 300 round lot holders of common stock and
400 round lot holders of warrants for initial listing on Nasdaq as well as the
Company’s non-compliance with the minimum $5 million in stockholders’ equity.
The Company has requested a hearing with Nasdaq which is scheduled to be held on
July 11, 2019.

 

4.6 No General Solicitation. Neither the Company nor any person participating on
the Company’s behalf in the transactions contemplated hereby has conducted any
“general solicitation,” as such term is defined in Regulation D promulgated
under the 1933 Act, with respect to any of the Securities being offered hereby.

 

4.7 No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to the Investors. The issuance of the Securities to
the Investors will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any stockholder approval
provisions applicable to the Company or its securities.

 

4.8 No Brokers. Except as set forth in Section 9.1, the Company has taken no
action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.

 



B-7

 

 

4.9 Disclosure. All information relating to or concerning the Company or any of
its Subsidiaries, officers, directors, employees, customers or clients: (i) set
forth in this Agreement and/or (ii) as disclosed in any exhibit or certification
thereto and/or (iii) filings made by the Company with the SEC is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made herein or therein,
in light of the circumstances under which they were made, not misleading.

 

4.10 Form D; Blue Sky Laws. To the extent applicable, the Company agrees to file
a Form D with respect to the Securities as required under Regulation D. The
Company shall, on or before the Closing Date, take such action as the Company
shall reasonably determine is necessary to qualify the Securities for sale to
the Investors in the applicable closing pursuant to this Agreement under
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification).

 

5.Registration Rights.

 

5.1 Participation in Registrations. Whenever the Company proposes to register
any of its securities under the 1933 Act, whether for its own account or for the
account of another stockholder (except for the registration of securities (A) to
be offered pursuant to an employee benefit plan on Form S-8 or (B) pursuant to a
registration made on Form S-4, or any successor forms then in effect) at any
time and the registration form to be used may be used for the registration of
the Registrable Securities (a “Piggyback Registration”), it will so notify in
writing all holders of Registrable Securities no later than the earlier to occur
of (i) the tenth (10th) day following the Company’s receipt of notice of
exercise of other demand registration rights, or (ii) thirty (30) days prior to
the anticipated filing date. Subject to the provisions of this Agreement, the
Company will include in the Piggyback Registration all Registrable Securities,
on a pro rata basis based upon the total number of Registrable Securities with
respect to which the Company has received written requests for inclusion within
fifteen (15) business days after the applicable holder’s receipt of the
Company’s notice.

 

5.2 Underwritten Offerings. In the event a registration giving rise to the
Investors’ rights pursuant to Section 5.1 relates to an underwritten offering of
securities, the Investors’ right to registration pursuant to Section 5.1 shall
be conditioned upon its (i) participation in such underwriting, (ii) inclusion
of the Registrable Securities therein and (iii) execution of all underwriting
documents requested by the underwriter with respect thereto (the “Underwriter”).
If the managing underwriter gives the Company its written opinion that the total
number or dollar amount of securities requested to be included in the
registration exceeds the number or dollar amount of securities that can be sold,
the Company will include the securities in the registration in the following
order of priority: (A) first, all securities the Company proposes to sell; and
(B) second, pro rata among all other holders of securities (including the
holders of Registrable Securities) that have registration rights, if any, in
each case, on the basis of the dollar amount or number of securities requested
to be included, as the case may be.

 

5.3 Expenses. All fees and expenses incident to the performance of or compliance
with this Agreement by the Company shall be borne by the Company whether or not
any Registrable Securities are sold pursuant to the Registration Statement. The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
trading market on which the Common Stock is then listed for trading, and (B) in
compliance with applicable state securities or Blue Sky laws, (ii) printing
expenses, (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel and independent public accountants for the Company, and
(v) fees and disbursements of one counsel to the Investors not to exceed $5,000.

 



B-8

 

 

5.4 Indemnification.

 

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Investor and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of any material fact contained in any
Registration Statement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof; (ii) any blue sky application
or other document executed by the Company specifically for that purpose or based
upon written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iv) any violation by the Company or
its agents of any rule or regulation promulgated under the 1933 Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such registration in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Investor or any such
controlling person in writing specifically for use in such Registration
Statement or related prospectus.

 

(b) Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or related
prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or related prospectus or amendment
or supplement thereto. In no event shall the liability of an Investor be greater
in amount than the dollar amount of the proceeds (net of all expense paid by
such Investor in connection with any claim relating to this Section 5.4 and the
amount of any damages such Investor has otherwise been required to pay by reason
of such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation,

 



B-9

 

 

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (c) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 5.4
and the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

 

5.5 Cooperation by Investor. Each Investor shall furnish to the Company or the
Underwriter, as applicable, such information regarding the Investor and the
distribution proposed by it as the Company may reasonably request in connection
with any registration or offering referred to in this Section 5. Each Investor
shall cooperate as reasonably requested by the Company in connection with the
preparation of the registration statement with respect to such registration, and
for so long as the Company is obligated to file and keep effective such
registration statement, shall provide to the Company, in writing, for use in the
registration statement, all such information regarding the Investor and its plan
of distribution of the Shares included in such registration as may be reasonably
necessary to enable the Company to prepare such registration statement, to
maintain the currency and effectiveness thereof and otherwise to comply with all
applicable requirements of law in connection therewith.

 

5.6 Restriction of Offerings. Notwithstanding anything to the contrary contained
in this Agreement, the Investors shall not be entitled to request, and the
Company shall not be obligated to effect the sale or transfer of any Registrable
Securities resulting from any registration (including any Demand Registration or
Piggyback Registration) pursuant to this Section 5 of Unit Shares and Warrant
Shares held by such persons prior to the Lock-Up Release Date while they are
subject to restrictions on transfer under the applicable Lock-Up Agreement, and
no such sale or transfer will be permitted until the Lock-Up Release Date.

 

5.7 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
holders of a majority of the Registrable Securities then outstanding, enter into
any agreement with any holder or prospective holder of any securities of the
Company that would provide to such holder the right to include securities in any
registration on other than either a pro rata basis with respect to the
Registrable Securities or on a subordinate basis after all holders have had the
opportunity to include in the registration and offering all shares of
Registrable Securities that they wish to so include.

 



B-10

 

 

5A.Undertakings of the Company

 

5A. 1 If the Company is granted to stay by the Nasdaq hearing panel, it shall
use best efforts to regain compliance with Nadaq listing requirements within the
granted period, provided that in the event that the Company is delisted by
Nasdaq, the Company shall use best efforts to get relisted on Nasdaq or another
internationally recognized securities exchange within 12 months after the
effective date of delisting.

 

5A. 2 With a view to making available to the Investors the benefits of SEC Rule
144 and any other rule or regulation of the SEC that may at any time permit an
Investor to sell securities of the Company to the public without registration or
pursuant to a registration on Form S-3, the Company shall:

 

(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144, at all times after the effective
date of the Registration Statement filed by the Company;

 

(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the 1933 Act and
the 1934 Act (at any time after the Company has become subject to such reporting
requirements); and

 

(c) furnish to any Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time after ninety (90) days after the effective date of the
Registration Statement filed by the Company), the 1933 Act, and the 1934 Act (at
any time after the Company has become subject to such reporting requirements),
or that it qualifies as a registrant whose securities may be resold pursuant to
Form S-3 (at any time after the Company so qualifies) and (ii) such other
information as may be reasonably requested in availing any Investor of any rule
or regulation of the SEC that permits the selling of any such securities without
registration (at any time after the Company has become subject to the reporting
requirements under the 1934 Act) or pursuant to Form S-3 (at any time after the
Company so qualifies to use such form).

 

6.Transfer Restrictions.

 

6.1 Transfer or Resale. Each Investor understands that:

 

(a) Except as provided in the registration rights provisions set forth above,
the sale or resale of all or any portion or component of the Securities has not
been and is not being registered under the 1933 Act or any applicable state
securities laws, and that all or any portion or component of Securities may not
be transferred unless:

 

(A) the Securities are sold pursuant to an effective registration statement
under the 1933 Act,

 

(B) the Investor shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration,

 



B-11

 

 

(C) the Securities are sold or transferred to an “affiliate” (as defined in Rule
144 promulgated under the 1933 Act (or a successor rule) (“Rule 144”)) of the
Investor who agrees to sell or otherwise transfer the Securities only in
accordance with this Section 6.1 and who is an Accredited Investor, as such term
is defined in Rule 501(a) of Regulation D,

 

(D) the Securities are sold pursuant to Rule 144, or

 

(E) the Securities are sold pursuant to Regulation S;

 

and, in each case, the Investor shall have delivered to the Company, at the cost
of the Company, a customary opinion of counsel, in form, substance and scope
reasonably acceptable to the Company. Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

 

6.2 Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent to issue certificates, registered in the name
of each Investor or its nominee, for any Converted Shares in such amounts as
specified from time to time by each Investor to the Company upon conversion of
the Converted Shares in accordance with the terms thereof (the “Irrevocable
Transfer Agent Instructions”). Prior to registration of the Converted Shares
under the 1933 Act or the date on which the Converted Shares may be sold
pursuant to Rule 144 without any restriction as to the number of Securities as
of a particular date that can then be immediately sold, all such certificates
shall bear the restrictive legend specified in Section 3.6(A) or 3.8(v), as
applicable of this Agreement. Nothing in this Section shall affect in any way
the Investor’s obligations and agreement set forth in Section 6.1 hereof to
comply with all applicable prospectus delivery requirements, if any, upon
re-sale of the Securities. If an Investor provides the Company with a customary
opinion of counsel, that shall be in form, substance and scope reasonably
acceptable to such counsel, to the effect that a public sale or transfer of such
Securities may be made without registration under the 1933 Act and such sale or
transfer is effected, the Company shall permit the transfer, and, in the case of
the Converted Shares, promptly instruct its transfer agent to issue one or more
certificates, free from restrictive legend, in such name and in such
denominations as specified by such Investor. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Investors, by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 6.2 may be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section, that the Investors shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate transfer, without the necessity of showing economic loss and without
any bond or other security being required.

 

6.3 Lock-Up. Each Investor acknowledges and agrees that the Units, the Unit
Shares, the Warrants and the Warrants Shares shall not be transferable, saleable
or assignable until six months of the earlier of the Closing and the effective
date of a registration statement in connection with the first follow-on public
offering of the Company after the execution of this Agreement.

 

7.Conditions to Closing of the Investors.

 

The obligation of each Investor to purchase the Unit at the Closing is subject
to the fulfillment to such Investor’s satisfaction, on or prior to the Closing
Date, of the following conditions, any of which may be waived by such Investor
(as to itself only):

 

7.1 Representations and Warranties. The representations and warranties made by
the Company in Section 4 hereof qualified as to materiality shall be true and
correct at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in
Section 4 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date. The Company shall have performed
in all material respects all obligations and covenants herein required to be
performed by it on or prior to the Closing Date.

 



B-12

 

 

7.2 Approvals. The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.

 

7.3 Judgments, Etc. No judgment, writ, order, injunction, award or decree of or
by any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby or in the other Transaction Documents.

 

7.4 Company CEO/CFO Certificate. The Company shall have delivered a Certificate,
executed on behalf of the Company by its Chief Executive Officer or its Chief
Financial Officer, dated as of the Closing Date, certifying to the fulfillment
of the conditions specified in subsections 7.1, 7.2 and 7.3.

 

7.5 Company Secretary Certificate. The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors of
the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Securities, certifying the
current versions of the Certificate and Bylaws of the Company and certifying as
to the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company. The foregoing certificate shall only
be required to be delivered on the First Closing Date, unless any information
contained in the certificate has changed.

 

7.6 SAFE Registration. The Investor, as applicable, has completed necessary
foreign exchange registration with the relevant State Administration of Foreign
Exchange (“SAFE”) of the People’s Republic of China or other governmental agency
in China to exchange RMB into U.S. dollars and/or to purchase the Units.

 

7.7 Opinion of Company Counsel. The Investor shall have received a true copy of
an opinion issued by the Company’s counsel and addressed to the transfer agent
of the Company in connection with the issuance of the Units and securities
underlying the Units to be executed immediately upon the First Closing.

 

8.Conditions to Closing of the Company. The obligations of the Company to effect
the transactions contemplated by this Agreement are subject to the fulfillment
at or prior to each Closing Date of the conditions listed below.

 

8.1 Representations and Warranties. The representations and warranties made by
the Investor in Section 3 shall be true and correct in all material respects at
the time of Closing as if made on and as of such date.

 



B-13

 

 

8.2 Corporate Proceedings. All corporate and other proceedings required to be
undertaken by the Investor in connection with the transactions contemplated
hereby shall have occurred and all documents and instruments incident to such
proceedings shall be reasonably satisfactory in substance and form to the
Company.

 

9.Miscellaneous.

 

9.1 Notices. All notices, requests, demands and other communications provided in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given at the time when hand delivered, delivered by express courier,
or sent by facsimile (with receipt confirmed by the sender’s transmitting
device) in accordance with the contact information provided below or such other
contact information as the parties may have duly provided by notice.

 

The Company:           Xynomic Pharmaceuticals Holdings, Inc. With a copy to:
Hunter Taubman Fischer & Li LLC Suite 3306, K. Wah Centre,   1450 Broadway, 26th
Fl. 1010 Middle Huaihai Road,   New York, New York 10018 Shanghai 200031, China
  Telephone: +1 (212)-530-2232 Telephone: +86-21-5418-0212   Facsimile: +1(212)
202-6380 Attention: Yinglin  Mark Xu, Chariman and Chief Executive Officer  
Attention: Arila Zhou, Esq.       The Investors:           As per the contact
information provided on the signature page hereof.

 

9.2 Survival of Representations and Warranties. Each party hereto covenants and
agrees that the representations and warranties of such party contained in this
Agreement shall survive the Closing.

 

9.3 Entire Agreement. This Agreement contains the entire agreement between the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements and understandings of the parties, oral and written, with
respect to the subject matter contained herein.

 

9.4 Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and,
except for the Placement Agent, which is specifically agreed to be and
acknowledged by each party as a third party beneficiary hereof, is not for the
benefit of, nor may any provision hereof be enforced by, any other person.

 

9.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor any Investor shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other. Notwithstanding the
foregoing, but subject to the provisions of Section 6.1 and 6.3 hereof, any
Investor may, without the consent of the Company, assign its rights hereunder to
any person that purchases Securities in a private transaction from an Investor
or to any of its “affiliates,” as that term is defined under the 1934 Act.

 

9.6 Intentionally Left Blank.

 



B-14

 

 

9.7 Binding Effect; Benefits. This Agreement and all the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; nothing in this Agreement,
expressed or implied, is intended to confer on any persons other than the
parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

9.8 Amendment; Waivers. All modifications, amendments or waivers to this
Agreement shall require the written consent of both the Company and a majority
in interest of the Investors (based on the number of Shares purchased
hereunder).

 

9.9 Applicable Law: Disputes. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Action, any claim that it is not
personally subject to the jurisdiction of any such court, that such Action is
improper or is an inconvenient venue for such Action. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such Action by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If any party shall
commence an Action to enforce any provisions of the Transaction Documents, then,
in addition to the obligations of the Company under Section 5.4, the prevailing
party in such Action shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action. For purposes of this
Section “Action” means any notice of noncompliance or violation, or any claim,
demand, charge, action, suit, litigation, audit, settlement, complaint,
stipulation, assessment or arbitration, or any request (including any request
for information), inquiry, hearing, proceeding or investigation, by or before
any federal, state, local, foreign or other governmental, quasi-governmental or
administrative body, instrumentality, department or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

 

9.10 Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and shall execute and deliver all such
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

9.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument. This Agreement may also be
executed via facsimile or .pdf transmission, which shall be deemed an original.

 

9.12 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY UNDER THIS AGREEMENT,
THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED
BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.

 

[Signature Pages Immediately Follow] 

 



B-15

 

 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.

 

  Xynomic Pharmaceuticals Holdings, Inc.       By:

/s/ Yinglin Mark Xu

    Name:  Yinglin Mark Xu     Title: Chairman, CEO and President          
INVESTORS:       The Investors executing the Signature Page in the form attached
hereto as Annex A and delivering the same to the Company or its agents shall be
deemed to have executed this Agreement and agreed to the terms hereof.

 



B-16

 

 

Annex A
Securities Purchase Agreement
Investor Counterpart Signature Page

 

The undersigned desiring to (i) enter into this Securities Purchase Agreement
dated as of ______, 2019 (the “Agreement”), between the undersigned Xynomic
Pharmaceuticals Holdings, Inc., a Delaware corporation (the “Company”), and the
other parties hereto, in or substantially in the form furnished to the
undersigned and (ii) purchase the securities of the Company as set forth below,
hereby agrees to purchase such securities from the Company as of the Closing and
further agrees to join the Agreement as a party thereto, with all the rights and
privileges appertaining thereto, and to be bound in all respects by the terms
and conditions thereof. The undersigned specifically acknowledges having read
the representations in the Agreement section entitled “Representations,
Warranties and Acknowledgements of the Investors,” and hereby represents that
the statements contained therein are complete and accurate with respect to the
undersigned as an Investor.

 

Name of Investor: All Investors:     If an entity: Address:
__________________________________   __________________________________ Print
Name of Entity:       __________________________________ Telephone No.:
__________________________________            

 

By: ______ ________________________ Facsimile No.:
__________________________________   Name:     Title:  

 

If an individual:       Print Name: __________________________ Email Address:
__________________________________       Signature: __________________________  
    The Investor hereby elects to purchase _________ Units (to be completed by
Investor) under the Securities Purchase Agreement at a price of $3.80 per Unit
for a total Purchase Price of $_________ (to be completed by Investor).

 

 

 



 

